DETAILED ACTION
This is the second Office Action regarding application number 16/246,448, filed on 01/11/2019, which claims priority to provisional application number 62/616,696, filed on 01/12/2018.
This action is in response to the Applicant’s Response dated 07/14/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-12 and 18-23 are currently pending.
Claims 13-17 are cancelled.
Claims 1, 3, 18, and 19 are amended.
Claims 7-12 are withdrawn.
Claims 1-6 and 18-23 are examined below.
The rejection of claims 15 and 19-23 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 13-17 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.


Response to Arguments
The Applicant’s arguments filed 07/14/2021 have been carefully considered but they are not found persuasive.
The applicant’s only remark that the examiner understands to rebut any of the rejections states “It is easy to merely state TOMLINSON in view of AYERS, to install a tufted geosynthetic over the installed TOMLINSON photovoltaic system. Closure of landfills and use of landfill surface area for photovoltaic electrical generation is not so easily accomplished.” (Remarks 8). An assertion that an obvious combination of teachings would not be “easily accomplished” is not a sufficient or convincing rebuttal. There is no known case law or guidance sustaining such a position, and the examiner disagrees with the line of reasoning. The remaining text of the applicant’s response describes the instant invention and its perceived advantages, but this also does not amount to a rebuttal sufficient to overcome the grounds of rejection below.


Drawings
The drawings are objected to because Figure 10 appears to misidentify component 2, instead there are two components identified as “3”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Objections
Claims 1 and 19 are objected to because of the following informalities:
Claim 1 recites “the tufted geosynthetic” at line 11 and should be amended to read “the tufted geosynthetic cover”.
Claim 1 recites “the geomembrane” at lines 11-12 and should be amended to read “the water impermeable geomembrane”.
Claim 19 recites “the tufted geosynthetic” at line 11 and should be amended to read “the tufted geosynthetic cover”.
Claim 19 recites “the geomembrane” at line 12 and should be amended to read “the water impermeable geomembrane”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “a bull face”.  The examiner cannot determine a reasonable interpretation for this term because it has no definition in traditional dictionaries, has no common meaning in the art, and has no special definition or context provided in the instant specification. The applicant writes on page 7 of its recent response that claim 3 is amended to depend from claim 2, but this amendment was not filed. Even if the claim were amended as applicant proposes, the term “bull face” would still be indefinite, and does not further limit or clarify its meaning. If Figure 10 illustrates the bull face, then the applicant should incorporate some structural terms that reflect the shape of a bull face design.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TOMLINSON (US 2013/0056595 A1) in view of AYERS (US 7,682,105 B2).
Regarding claim 1, TOMLINSON teaches an apparatus for securing a photovoltaic module (PV panel 100) to a tufted geosynthetic cover and a water impermeable geomembrane (10) overlying a ground surface, comprising: 
a pair of attaching harnesses (104) each for extending laterally from a respective support (106) of the photovoltaic module; 
a pair of elongate members (102/110), each of said elongate members on a respective opposing side of the photovoltaic module (Fig. 7); and 
a plurality of fasteners (114).

    PNG
    media_image1.png
    893
    524
    media_image1.png
    Greyscale

TOMLINSON does not disclose expressly that the pair of elongate members are configured to be or are disposed between a tufted geosynthetic cover and a geomembrane overlying a ground surface.  TOMLINSON only describes a geomembrane 10 and not a tufted geosynthetic cover.
AYERS teaches a geosynthetic cover that is applied on top of a geomembrane.

    PNG
    media_image2.png
    890
    407
    media_image2.png
    Greyscale


The examiner interprets the phrases “for securing a photovoltaic module to a tufted geosynthetic cover overlying a ground surface,” “for extending laterally from the support on a respective opposing side of the photovoltaic module,” “for disposing in a respective space of the ground cover system overlying the ground surface, said space between the tufted geosynthetic cover and the geomembrane,” “each for extending through a respective one of the attaching harnesses and the tufted geosynthetic, and into a respective one of the elongate member short of penetrating the geomembrane,” and “for securing the photovoltaic module to the tufted geosynthetic cover” to recite functional limitations.  These limitations require only that the prior art embodiments be capable of performing the claimed functions, and the examiner concludes that the combination of prior art references are configured to accomplish each of the recited functions. The examiner further concludes that the geomembranes taught by TOMLINSON are water impermeable because they function to “cap” landfills and brownfields from liquids entering or exiting the volume of waste or contamination beneath the geomembrane.

Regarding claims 2 and 3, the combination of TOMLINSON and AYERS teaches or suggests the apparatus as recited in claim 1, but does not disclose expressly that the elongate member has a curved face at a distal end (claim 2), or that the elongate member has a bull face at a distal end (claim 3).  The examiner finds no convincing evidence suggesting that that the particular shape of the elongate member’s distal end is significant to the operation or performance of the claimed apparatus.  Accordingly, the examiner concludes that the claimed shapes of the distal end would be an obvious matter of design choice to a skilled artisan. MPEP 2144.04(IV)(B).

Regarding claim 19, TOMLINSON teaches an apparatus for securing a photovoltaic module to a tufted geosynthetic cover and a water impermeable geomembrane (10) overlying a ground surface, comprising: 
a photovoltaic module (PV panel 100) having opposing sides and 
a pair of attaching members (104), each attaching member extending laterally from a respective one of the opposing sides (Fig. 7); 
a pair of elongate members (102/110), each of said elongate members outwardly of a respective opposing side of the photovoltaic module (Fig. 7); and 
a plurality of fasteners (114).

    PNG
    media_image1.png
    893
    524
    media_image1.png
    Greyscale

TOMLINSON does not disclose expressly that the pair of elongate members are configured to be or are disposed between a tufted geosynthetic cover and a geomembrane overlying a ground surface.  TOMLINSON only describes a geomembrane 10 and not a tufted geosynthetic cover.
AYERS teaches a geosynthetic cover that is applied on top of a geomembrane.

    PNG
    media_image2.png
    890
    407
    media_image2.png
    Greyscale


The examiner interprets the phrases “for disposing between the tufted geosynthetic cover and the geomembrane” and “each for extending through a respective one of the attaching members and the tufted geosynthetic, and into a respective one of the elongate members short of penetrating the geomembrane” to recite functional limitations.  These limitations require only that the prior art embodiments be capable of performing the claimed functions, and the examiner concludes that the combination of prior art references are configured to accomplish each of the recited functions. The examiner further concludes that the geomembranes taught by TOMLINSON are water impermeable because they function to “cap” landfills and brownfields from liquids entering or exiting the volume of waste or contamination beneath the geomembrane.

Regarding claim 20, the combination of TOMLINSON and AYERS teaches or suggests the apparatus as recited in claim 19, but does not disclose expressly that an end of the elongate member has a curved face. The examiner finds no convincing evidence suggesting that that the particular shape of the elongate member’s distal end .


Claims 4, 5, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over TOMLINSON (US 2013/0056595 A1) in view of AYERS (US 7,682,105 B2) as applied to claim 1 above, and further in view of VIETAS (US 2017/0111006 A1).
Regarding claims 4 and 5, the combination of TOMLINSON and AYERS teaches or suggests the apparatus as recited in claim 1, but does not disclose expressly a pair of spacers (claim 4), or that the height of each spacer of the pair of spacers differs, whereby the photovoltaic module is disposed an oblique angle relative to the tufted geosynthetic cover (claim 5).
VIETAS teaches a plurality of spacers under the photovoltaic modules for positioning, and the spaces can have differing heights to allow for oblique module angles relative to a ground surface geosynthetic cover (Fig. 6C).

    PNG
    media_image3.png
    701
    591
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TOMLINSON further and add the adjustable spaces taught by VIETAS to allow for an adjustable height position and angular position that can be “fine-tuned” (VIETAS, para. 42).
The examiner interprets the phrases “for seating in spaced-relation under the photovoltaic module” and “for positioning the photovoltaic module spaced from the tufted geosynthetic cover” to recite functional limitations.  These limitations require only that the prior art embodiments be capable of performing the claimed functions, and the examiner concludes that the combination of prior art references are configured to accomplish each of the recited functions.

Regarding claims 6, 18, and 23, the combination of TOMLINSON and AYERS teaches or suggests the apparatus as recited in claims 1 and 19, but does not disclose 
VIETAS teaches a solar panel support system suitable for use on landfills and hillsides (paras. 24 and 34), where the lower surface of the supports provides for frictional engagement (para. 34), and may include a plurality of thin spike protrusions extending downwardly to penetrate and engage the surface below (para. 34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify TOMLINSON and configure the attachment features to be a plurality of thin spike protrusions extending downwardly as taught by VIETAS to provide for frictional engagement on surfaces inadequate for anchoring, such as on a tufted geosynthetic cover on top of a landfill (VIETAS, paras. 24 and 34).
The examiner interprets the phrases “for connecting to the support of the photovoltaic module” and “for engaging a plurality of tufts of the tufted geosynthetic cover” to recite functional limitations.  These limitations require only that the prior art embodiments be capable of performing the claimed functions, and the examiner concludes that the combination of prior art references are configured to accomplish each of the recited functions.

Regarding claims 21 and 22, the combination of TOMLINSON and AYERS teaches or suggests the apparatus as recited in claim 19, but does not disclose expressly a pair of spacers (claim 21), or that the height of each spacer of the pair of 
VIETAS teaches a plurality of spacers under the photovoltaic modules for positioning, and the spaces can have differing heights to allow for oblique module angles relative to a ground surface geosynthetic cover (Fig. 6C).

    PNG
    media_image3.png
    701
    591
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify TOMLINSON further and add the adjustable spaces taught by VIETAS to allow for an adjustable height position and angular position that can be “fine-tuned” (VIETAS, para. 42).
The examiner interprets the phrases “for seating in spaced-relation under the photovoltaic module” and “for positioning the photovoltaic module spaced from the tufted geosynthetic cover” to recite functional limitations.  These limitations require only that the prior art embodiments be capable of performing the claimed functions, and the 


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721